Citation Nr: 0407039	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  95-37 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

(The issues of entitlement to a rating in excess of 40 
percent for an eye disability and a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU) are addressed in a separate decision under the same 
docket number.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board decision in September 2001 in this matter found 
that the veteran had submitted new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss.  The Board considered the veteran's testimony given at 
a videoconference hearing in May 2001 before a Veterans Law 
Judge (VLJ).  The Board remanded this matter to the RO for de 
novo review and while the case was in remand status the 
veteran was granted another Board hearing before a different 
VLJ.  As provided in the Board's current policies and 
procedures for processing decisions, a panel of three VLJs 
will decide the issue addressed in this decision. 

The issues of entitlement to a rating in excess of 40 percent 
for an eye disability and entitlement to a TDIU are addressed 
in a separate decision.  Separate decisions are warranted 
since the issue of an increased rating for the service-
connected right eye disability was denied by a VLJ 
participating in this decision and the new claim for increase 
and the matter of a TDIU were addressed at the July 2003 
Board hearing.  The VLJ who presided at the July 2003 hearing 
has addressed those issues in the above-referenced separate 
decision.  


FINDINGS OF FACT

1.  A chronic acquired hearing loss in either ear was not 
shown to have originated with active service.

2.  Sensorineural defective hearing was in either ear was not 
shown to have been disabling to a compensable degree during 
the first post service year.

3.  A preexisting hearing loss in the left ear did not 
chronically worsen during service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred in or 
aggravated by active military service, nor may organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  Preexisting left ear hearing loss was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1132, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the veteran's ears, in the 
opinion of the general medical examiner were not found to 
have any diagnosis as to anatomic structure and ascertainable 
diseases without regard to hearing acuity on the clinical 
evaluation portion of the January 1963 examination for 
military service.  Nonetheless, the audiological examination 
was interpreted as showing mild left ear hearing loss "H-2" 
and, according to the examination, this did not present any 
assignment limitation.  The pure tone thresholds obtained at 
500, 1000, 2000, 3000 and 4000 Hertz were 15/15/15/XX/15 in 
the right ear and 15/25/20/XX/20 in the left ear. 

On examination in January 1964 for reenlistment the pure tone 
thresholds obtained at 500, 1000, 2000, 3000 and 4000 Hertz 
were 10/20/20/XX/15 in the right ear and 10/20/15/XX/30 in 
the left ear.  There was no report of hearing loss in the 
summary of defects and diagnoses and the medical history was 
unremarkable for hearing loss.

On examination in December 1966 for separation purposes, the 
pure tone thresholds obtained at 500, 1000, 2000, 3000 and 
4000 Hertz were 10/20/20/XX/0 in the right ear and 
0/0/0/XX/20 in the left ear.  There was no report of hearing 
loss in the summary of defects and diagnoses and the medical 
history was unremarkable for hearing loss.

The initial VA examination in October 1968 was unremarkable 
regarding any hearing loss.  Private audiology reports dated 
in 1973 and 1974 (received with the reopened claim) showed a 
hearing loss meeting current VA standards under 38 C.F.R. 
§ 3.385.  A consultation report dated in July 1973 indicates 
the sloping patter of the bilateral sensorineural hearing 
loss was consistent with but not diagnostic of prolonged 
noise exposure.  

The corresponding consultation after the 1974 test did not 
mention an etiology for the hearing loss.  It was noted on 
the 1974 test that the veteran's sister had a history of 
hearing loss.  When the veteran filed his initial claim for 
hearing loss in 1976 he recalled being treated during 
military service and stated that he now had a problem.  
However, he did not mention any current treatment for hearing 
loss or any evaluation since military service.

The record following the initial VA adjudication of this 
claim in 1976 was supplemented with VA and private medical 
reports from the mid 1970's through the late 1990's that did 
not contain any additional information regarding his hearing 
loss.  His hearing testimony in 1982 was directed to other 
disorders.  
His testimony at the RO and two Board hearings was consistent 
with his contentions that he was subjected to acoustic trauma 
as an ammunition specialist through exploding ammunition and 
the workplace noise.  

The VA audiology examination in June 2000 confirmed a 
bilateral sensorineural hearing loss that met the current VA 
criteria for a hearing disability.  On reexamination in 
September 2002, the examiner noted that the claim to service-
connect hearing loss had already been denied because the 
veteran's hearing was normal at the time he was discharged 
from military service.  The examiner concluded there was no 
new evidence to change that opinion.  The examiner stated 
that the veteran's claims file was reviewed.

In June 2003 the veteran provided a statement with a copy of 
a recent magnetic resonance imaging (MRI) of his brain.  He 
stated that his VA physician "doctor" (identified as a RNP 
(Registered Nurse Practitioner)) explained, in essence, his 
atrophied right optic nerve caused from a service-connected 
injury caused him a lot of trouble with headache pain that 
radiated to the neck and sinuses and that she suggested that 
some of his hearing loss could be attributed to this.  
According to the veteran the physician said the report was 
very informative and clearly explains why he had so many 
problems.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.



A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the "term 'service connection', is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.


Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
unites to International Standard Organization (ISO/ANSI) 
units.

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  As stated by the CAVC, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service; the requirements of § 1110 
would be satisfied."  Id. at 160 (citing Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish preservice existence thereof.  Conditions of an 
infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than 
the respective incubation periods after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).
The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The Board's 
consideration of the new regulations is not prejudicial to 
the appellant inasmuch as the regulations merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

The VA General Counsel, in VAOPGCPREC 07-03 concluded that 
VA's August 2001 final-rule notice amending 38 C.F.R. § 3.159 
expressly and validly provided that VA's regulations 
implementing the VCAA will apply to all claims that were 
pending before VA as of November 9, 2000.  That opinion 
withdrew VAOPGCPREC 11-00 as reliance on it was deemed 
unnecessary.  Precedent opinions of the chief legal officer 
of the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

The RO provided the appellant a copy of the applicable 
February 1999 rating decision and forwarding letter dated in 
February 1999 that in combination notified him of the basis 
for the decision reached.  It also sent the veteran a letter 
to assist in development soon after receiving the application 
to reopen in 1998.

The RO also provided the appellant a statement of the case 
dated in June 1999 and supplemental statements of the case in 
January 2003, March 2003, and June 2003 that collectively 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so, including providing oral testimony before a 
Hearing Officer at the RO and at two Board hearings.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The record shows that the RO had the veteran examined in June 
2000 and once again in September 2002 as directed by the 
Board's September 2001 remand.  The veteran reported for the 
examinations.

In a November 2001 letter the RO notified the appellant of 
the provisions of the VCAA, the evidence necessary to 
establish entitlement for his claim, what had been done on 
his claim, what information or evidence he needed to submit 
and what VA would do to assist him.  He was notified that any 
additional evidence should be submitted within 60 days.  Such 
notice sufficiently placed the appellant on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (2003) held that the new 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response, a retroactive change to the existing law 
permitted VA to decide a case earlier.  See Veterans Benefit 
Act of 2003, Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Moreover, the RO did not review the claim again until more 
than one year had passed since the VCAA letter and he has 
been accorded ample time for responses to subsequent 
supplemental statements of the case.  Also, the RO continued 
to develop the claim by seeking a VA examination that the 
Board finds substantially complied with the remand order.

The decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The veteran, as referenced above, was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

The Board would note that, as in this case, the CAVC in 
Pelegrini found that failure to provide notice until after a 
claimant has already received an initial inafavorable RO 
determination, or denial, would largely nullify th epurpose 
of the notice and, as such, prejudice the claimant by forcing 
him to overcome an adverse decision.  However, the CAVC 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the appellant.  
And such is the veteran's case at hand.  The veteran has had 
ample opportunity after several notices to identify and 
submit evidence, and the RO has fully developed the record.  
The Board of course at present undertake sa complete revie 
wof the record after the previous notices.  Hence, no 
prejudice is shown in the veteran's case.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the Board concludes that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent necessary; no 
further assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist under both the former law and the new VCAA with regard 
to the claim of service connection on direct or presumptive 
basis or on the basis of aggravation.  38 U.S.C.A. § 5107(a), 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the appellant in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the new VCAA.  Having 
determined that the duties to notify and to assist have been 
satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

As to the presumably tenuous connection between a current 
hearing disability and a service connected disability 
expressed through the veteran's June 2003 correspondence, 
this theory has not as yet been adjudicated and it is not 
intertwined with this decision which is directed to a 
consistently argued theory of direct incurrence based upon 
noise exposure and alternatively aggravation of a hearing 
loss in the left ear.  The merits adjudication of a secondary 
service connection claim is separate and distinct from this 
claim that has been pending since 1995 and there is no 
prejudice to the veteran in deciding the matter now before 
the Board.  

The evidence of record shows that the veteran has a current 
bilateral hearing loss disability as defined in 38 C.F.R. § 
3.385.  The veteran contends that he was exposed to acoustic 
trauma in service, as the result of his work with ammunition 
that resulted in his current hearing loss.  He has testified 
that his military occupational duties exposed him to a noisy 
environment.  The Board notes in passing that he is still 
required to show competent evidence of a current disability 
and a link between a current disability and service.  Section 
1154(b) pertains to proof of incurrence or aggravation of a 
disease, not to whether the veteran has a present disability 
or whether that present disability is linked to service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Although the veteran contends that his hearing loss was 
incurred or aggravated in active service, the CAVC has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection such as visible 
symptoms, a lay party, such as the veteran or the persons who 
submitted lay statements on his behalf, are not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education, training or 
experience, such as matters relating to a diagnosis or 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran currently has bilateral hearing loss 
related to his service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The Board notes that although the veteran 
is not competent to render a medical opinion or formulate an 
etiology of his current hearing loss, he is competent to 
present evidence of noise exposure.  Collette v. Brown, 82 
F.3d 389 (1996).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  A hearing loss in 
either ear meeting current VA guidelines was not shown at 
separation from service.  The audiometry in 1966 showed no 
threshold greater than 20 (30 with conversion from ASA to 
ISO) decibels, which confirmed normal hearing.  See Hensley, 
5 Vet. App. at 157 noting the threshold for normal hearing is 
from 0 to 20 decibels.  Actually the only military 
examination showing any hearing loss was the entry 
examination in the left ear, and sensorineural hearing loss 
in either ear is not shown disabling to a compensable degree 
during the first post service year.

The Board ordered a review examination to determine if there 
was a link between the current sensorineural hearing loss and 
the veteran's military service in light of the additional 
evidence showing a hearing loss several years after service 
and the VA examination in 2000 confirming a hearing loss 
disability.  Although the examiner in 2002 did not provide an 
exhaustive analysis, the essential conclusion was that the 
record as it stood did not warrant any change in the prior 
rating determination of no service connection in light of the 
normal hearing at separation.  In addition, the evaluation of 
the veteran's hearing in the early 1970's found the hearing 
loss was not diagnostic of a noise induced hearing loss.  
Thus the current opinion also finds no evidence of a noise-
induced hearing loss of service inception.  

In view of the fact that there is no competent and probative 
medical opinion of record establishing a nexus between the 
veteran's post service diagnosed bilateral hearing loss and 
claimed noise exposure during service, the Board finds that 
the evidentiary record does not support a grant of 
entitlement to service connection, thereby warranting a 
denial of the claim.  




As for aggravation of a left ear hearing loss the service 
medical records document a hearing loss in the left ear on 
the examination for military service.  Thus it is shown to 
have preexisted service.  

The VA examiner in 2002 noted the normal hearing at 
separation and concluded any additional evidence did not 
warrant a change in the determination against service 
connection.  

From the audiology reports it would appear clear that the 
disorder underwent no increase in severity during service.  

At best the 30 (35 with conversion from ASA to ISO) decibel 
threshold at 4000 hertz recorded in January 1964 could be 
seen as a temporary flare-up of a symptom of a pre- existing 
left ear hearing loss.  

A simple comparison of the three audiometry tests in light of 
the current medical opinion supports the conclusion that 
underlying disorder did not worsen.  Hunt, 1 Vet. App. at 
296-97.  

A competent medical professional has not expressed the 
opinion that the veteran's left ear hearing loss was 
aggravated by his period of active service.  

In other words, his current disability can be dissociated 
from his period of active service, thereby preventing 
entitlement to a grant of service connection.  

Accordingly, the Board concludes that the preponderance of 
the competent and probative evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.  
Gilbert, supra; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



    _________________________                              
________________________	
                STEVEN L. COHN                                        
WAYNE M. BRAEUER
                Veterans Law Judge                                            
Veterans Law Judge
             Board of Veterans' Appeals                              
Board of Veterans' Appeals


                                          
_________________________                                                       
                                             RONALD R. BOSCH                       
                                              Veterans Law 
Judge                                            
                                          Board of Veterans' 
Appeals              









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



